On Petition for Rehearing.
Myers, J.
4. Upon petition for rehearing the learned counsel for appellant urge that the act of 1905 (Acts 1905 p. 65, §8569 et seq. Burns 1908) was repealed by the act of 1907 (Acts 1907 p. 347, §8602 et seq. Burns 1908) because of the different penalties imposed under the different acts. If it should be conceded that so far as the penalties are concerned said act of 1905 is so far modified by said act of 1907 as to repeal §8598, supra, so far as in conflict with it, or covering the same subject-matter, if it does, that would not affect the questions involved in this case.
9. It is again urged that the proximate cause of the injury was the fact, the jury found, that a miner had drilled past the “chance,” in violation of the statute. Whatever might be our views as to the evidence and the findings of the jury upon this question, it is foreclosed
by the specific finding, under instructions defining proxi*484mate cause, that the dust explosion was the proximate cause of the injury.
We have again gone over the case in the light of appellant’s petition for a rehearing, but see no reason to change our former opinion. The petition is overruled.